UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2007 Commission File Number: 000-52332 Barclay Road, Inc. (Exact name of small business issuer as specified in its charter) Wyoming 20-5571215 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2348 Chemin Lucerne Suite 253 Ville Mont Royal, QC H3R2J8 (Address of principal executive offices) 514 807 5245 (Issuer’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x
